Citation Nr: 0824853	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to right eye retinal surgery 
(scleral buckle with cryotherapy and external drainage).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from May 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in April 2007, and a 
substantive appeal was received in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's April 2007 substantive appeal submission 
indicated that the veteran desired to testify at a 
videoconference hearing before the Board.  The veteran's case 
was received at the Board in June 2008, in advance of a 
videoconference hearing scheduled for July 2008.  However, in 
June 2008, the RO received correspondence from the veteran 
indicating that he could not attend the scheduled hearing due 
to a medical rehabilitation, and the veteran desired to 
reschedule.  This correspondence was later forwarded to the 
Board.  The Board found that good cause was shown, and 
granted the veteran's motion for rescheduling of the video-
conference hearing in July 2008.

The case must therefore be returned to the RO to make 
arrangements for the requested hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.703 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing (or a Travel 
Board hearing if the veteran so elects) in 
connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




